UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4880
JOHN DOUGLAS JACKSON, a/k/a Buddy
Dean,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CR-97-246-L)

                      Submitted: January 22, 2002

                      Decided: February 8, 2002

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMANN, TREEM, KAMINKOW, GIL-
DEN & RAVENELL, P.A., Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Christine Manuelian,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.
2                     UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   John Douglas Jackson appeals his jury conviction for conspiracy to
distribute more than five kilograms of cocaine and more than fifty
grams of cocaine base, in violation of 21 U.S.C.A. §§ 841(a)(1), 846
(West 1999). Finding no error, we affirm.

   Jackson contends there was insufficient evidence to convict him.
This Court reviews a jury’s verdict for sufficiency of the evidence by
determining whether there is substantial evidence, when viewed in the
light most favorable to the government, to support the verdict.
Glasser v. United States, 315 U.S. 60, 80 (1942). The evidence dem-
onstrates Jackson obtained large amounts of cocaine from his sources
in New York for distribution to other dealers and customers on the
Eastern Shore of Maryland. Jackson introduced his co-conspirators to
his sources in New York in order to further the conspiracy to distrib-
ute cocaine on the Eastern Shore of Maryland. Jackson had several
people accompany him on his trips to New York and would utilize
them to transport the cocaine back to Maryland. Several police offi-
cers testified as to the amount of cocaine bought and distributed by
Jackson and his co-conspirators. We find there was sufficient evi-
dence to support the jury’s verdict.

  Jackson next contends the Government created a fatal variance
between the indictment and proof by introducing evidence of multiple
conspiracies when the indictment alleged a single conspiracy. We find
no such variance. See United States v. Kennedy, 32 F.3d 876, 883 (4th
Cir. 1994).

  Jackson next contends testimony from cooperating co-conspirators
about their trips to New York without Jackson to obtain cocaine from
Jackson’s sources to distribute to individuals on the Eastern Shore of
Maryland did not qualify as co-conspirator statements under Fed. R.
                      UNITED STATES v. JACKSON                       3
Evid. 801(d)(2)(E). When the government shows by a preponderance
of the evidence that a conspiracy existed of which the defendant was
a member, and that the co-conspirators’ statements were made in fur-
therance of the conspiracy, the statements are admissible. United
States v. Neal, 78 F.3d 901, 904-05 (4th Cir. 1996); United States v.
Blevins, 960 F.2d 1252, 1255 (4th Cir. 1992). The Government estab-
lished that a conspiracy to distribute cocaine to individuals in the
Eastern Shore of Maryland existed and that the co-conspirators’ state-
ments were made in furtherance of the conspiracy. Therefore, we find
the district court did not err in admitting the statements of Jackson’s
co-conspirators.

   Finally, though we grant Jackson’s motion to file a pro se supple-
mental brief and have considered the claims raised therein, we find
his claims meritless. Accordingly, we affirm Jackson’s conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED